

Exhibit 10.3
 
REAFFIRMATION OF VALIDITY GUARANTIES
 
Reference is made to (a) the Revolving Credit and Term Loan Agreement dated as
of June 20, 2008 (the “Original Agreement”) by and between ComVest Capital, LLC
(the “Lender”) and ClearPoint Business Resources, Inc. (the “Borrower”), (b) the
Validity Guaranty dated as of June 20, 2008 (the “Traina Agreement”) by and
among the Lender, the Borrower and Michael D. Traina, (c) the Validity Guaranty
dated as of June 20, 2008 (the “Phillips Agreement”; the Traina Agreement and
the Phillips Agreement being referred to herein each as a “Validity Guaranty”
and collectively as the “Validity Guaranties”) by and among the Lender, the
Borrower and John Phillips, and (d) the Amended and Restated Revolving Credit
Agreement of even date herewith (the “Amended Agreement”) by and between the
Lender and the Borrower, pursuant to which, among other things, the Lender and
the Borrower are restructuring and modifying the terms of the credit facilities
under the Original Agreement and the Borrower is granting to the Lender certain
additional protective rights and assurances.
 
Each of the undersigned hereby consents to the execution, delivery and
performance of the Amended Agreement and the Amended and Restated Revolving
Credit Note described therein, and confirms that such execution, delivery and
performance of the Amended Agreement and the Amended and Restated Revolving
Credit Note issued thereunder shall not in any manner affect or impair the
undersigned’s obligations under his respective Validity Guaranty (which shall
remain in full force and effect and be applicable with respect to the Amended
Agreement).
 
IN WITNESS WHEREOF, each of the undersigned has executed this Reaffirmation as
of this 14th day of August, 2009.
 
/s/ Michael D. Traina
 
Michael D. Traina
     
/s/ John Phillips
 
John Phillips
 


 
 

--------------------------------------------------------------------------------

 